DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 10/31/2019.
	Claims 1-19 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 10/31/2019.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification



Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima et al. (US 2014/0063913)
Regarding claim 1, Kawashima discloses a electronic device comprising a semiconductor memory (see figs. 2, 3A, 3B), wherein the semiconductor memory includes: 
a plurality of row lines 103;  
5a plurality of column lines 119 intersecting the row lines; 

a plurality of interface layers 107a or 106 located between the lower electrodes 108 1oof the memory cells 11 and the row lines 103, each of the interface layers 107a/106 having a first width narrower than a second width of a corresponding one of the row lines 103 (see fig. 3B).

Regarding claim 2, Kawashima discloses the electronic device of claim 1, wherein the first width of each 15of the interface layers 107a/106 is narrower than a third width of the lower electrode 103.  See fig. 3B.

Regarding claim 3, Kawashima discloses the electronic device of claim 1, wherein a lower surface of the lower electrode 108 has a third width wider than a fourth width of an upper 20surface of the lower electrode 108, and the first width of each of the interface layers 107a/106 is narrower than the third width of the lower surface of the lower electrode 108.  See fig. 3B.

Regarding claim 4, Kawashima discloses the electronic device of claim 1, wherein a lower surface of the 45lower electrode 108 has a third width wider than a fourth width of an upper surface of the lower electrode 108, and the first width of each of the interface layers 107a/106 is narrower than the fourth width of the upper surface of the lower electrode 108.  See fig. 3B.

Regarding claim 5, Kawashima discloses the electronic device of claim 1, wherein the second width is narrower than a third width of the lower electrode.  See fig. 3B.

Regarding claim 6, Kawashima discloses the electronic device of claim 1, wherein each of the memory 1ocells 11 further includes a variable resistance layer 112 located between the upper electrode 113 and the lower electrode 108, and the first width of each of the interface layers 107a/106 is narrower than a third width of the variable resistance layer 112.  See fig. 3B.

Regarding claim 157, Kawashima discloses the electronic device of claim 1, wherein each of the memory cells 11 further includes a variable resistance layer 112, an intermediate electrode 110 or 111, and a switching layer 109, the variable resistance layer 112, the intermediate electrode 110/111, and the switching layer 109 being stacked between the lower electrode 108 and the upper electrode 113, and the first width of each of the 20interface layers 107a/106 is narrower than a third width of the switching layer 109.  See fig. 3B.

Regarding claim 9, Kawashima discloses the electronic device of claim 1, wherein the row lines 103 each extend in a first direction, the column lines 119 each extend in a second direction intersecting the first direction (see fig. 2), the first width of each of the 5interface layers 107a/106 in the second direction is narrower than the 

Regarding claim 10, Kawashima discloses the electronic device of claim 1, wherein the row lines 103 each 1oextend in a first direction, the column lines 119 each extend in a second direction intersecting the first direction, and the interface layers each extend in the first direction.  See figs. 2, and 3B.

Regarding claim 11, Kawashima discloses the electronic device of claim 10, wherein an upper surface of 15each of the interface layers includes a groove that is located between adjacent memory cells in the first direction.  See figs. 3A/3B.

Regarding claim 12, Kawashima discloses the electronic device of claim 1, wherein the interface layers are located in the intersection regions, respectively.  See figs. 2, 3.

Regarding claim 13, Kawashima discloses the electronic device of claim 1, wherein the row lines 103 each extend in a first direction, the column lines 119 each extend in a second direction intersecting the first direction, and a distance between adjacent interface layers in the second direction is wider than that between 47adjacent row lines in the second direction.  See figs. 2, 3.

.

Allowable Subject Matter

7.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed electronic device (in addition to the other limitations in the claim):
wherein the interface layers include tungsten silicon nitride (WSiNx), and the row lines include tungsten (W).  

Allowance / Reasons for Allowance

8.	Claims 15-19 are allowed.  
The following is an examiner’s statement of reason for allowance:  
None of the references of record teaches or suggests the claimed electronic device comprising a semiconductor memory (in combination set forth in the claim) comprising a plurality of interface layers located between the lower electrodes of the 

Conclusion

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        January 14, 2021